DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Priority is acknowledged based on applicant’s Provisional Application filed on 04/11/2018. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klawe et al. (US Patent Application Publication 2019/0207953 A1), hereinafter known as Klawe.
Regarding Claim 1 and 6, Klawe teaches:
A cloud-based point-of-sale system/ method for effecting a secure commercial transaction, said system comprising: 
a central cloud point-of-sale server, comprising a server processor, for processing the commercial transaction; 
a point-of-sale system, comprising a system processor, operatively connected to the central cloud point-of-sale server via a network, said point-of-sale system is located remotely from the central cloud point-of-sale server; 
a payment platform operatively connected to the central cloud point-of-sale server, via said network (See Klawe ¶ [0020-0021] - describes a server based point of sale [POS] system wherein said server is remote from other components of said POS system, [0030-0032] - describes said POS system processing transactions in a secure manner with a central server and [0067] - describes a system operating on multiple types of networks, including a cloud network and cloud computing technologies); 
a point-of-sale terminal, comprising a reader and a terminal processor, for capturing payment information, comprising a credit card information, said point-of- sale terminal is operatively connected to the central cloud point-of-sale server, via said network (See Klawe ¶ [0020-0021] - describes POS terminals operating a secure payment platform and exchanging captured payment information with a server to verify said payment information); 
wherein the point-of-sale terminal transmits the payment information along with a unique terminal identifier (See Klawe ¶ [0157] - describes the system transmitting payment information from merchant devices [POS terminals], wherein said devices are registered with unique identifiers), to said central cloud point-of-sale server, without retaining said credit card information (See Klawe ¶ [0032] - describes the system encrypting the merchant’s and customer’s information and encapsulating in a way that the actual information is invisible to said merchants and customers, thereby allowing the system to learn from the data in a way that is constructive to the procedures of said system while also keeping sensitive information private, [0045] - describes the system scanning a payment platform and attesting the validity of said platform, wherein said attestation has a limited lifetime and expires after a predetermined amount of time and [0058-0059] - describes the system using proxy payment information from any of the payment objects/ platforms used, not the actual payment object information), the server processor processes the payment information and makes available a related transaction notification, not including the credit card information to the point-of-sale system and the point-of-sale terminal (See Klawe ¶ [0032] - describes the system encrypting the merchant’s and customer’s information and encapsulating in a way that the actual information is invisible to said merchants and customers, thereby allowing the system to learn from the data in a way that is constructive to the procedures of said system while also keeping sensitive information private, [0045] - describes the system scanning a payment platform and attesting the validity of said platform, wherein said attestation has a limited lifetime and expires after a predetermined amount of time, [0058-0059] - describes the system using proxy payment information from any of the payment objects/ platforms used, not the actual payment object information, [0103-0104] - describes a merchant’s payment terminal capturing a customer’s payment and transaction information, sending said payment and transaction information to a payment processing system on a remote server and having said server analyze said information for authorization, wherein said server returns the authorization analysis results to said merchant’s terminal and [0157] - describes the system transmitting payment information from merchant devices [POS terminals], wherein said devices are registered with unique identifiers); 
wherein the point-of-sale terminal monitors for a limited amount of time the central cloud point-of-sale server for said related transaction notification (See Klawe ¶ [0045-0049] - describes the system allowing a trusted payment terminal to access transactions on a server based on a certification of trust between said terminal and said server, wherein said certificate lasts for a limited amount of time and [0077-0082] - describes the system selecting a first mode or a second mode of transaction monitoring based on several factors including speed of scanning/ monitoring of devices, wherein the device with the higher speed is selected) and upon identifying the related transaction notification from a plurality of transaction notifications on said central cloud point-of-sale server, retrieving the related transaction notification (See Klawe ¶ [0036-0038] - describes the system processing a plurality of merchant accounts, each of which are processing their own transactions, [0086] - describes the payment server determining whether or not the transaction is authorized and if said transaction is authorized, transmitting the appropriate transaction back to the appropriate payment terminal based on transaction identifiers and [0251] - describes the system using a payment terminal to retrieve information from the transaction processing server, including transaction information).
Regarding Claim 2 and 7, Klawe teaches:
A system/ method according to claim 1 and 6, wherein said payment device is a device selected from the group consisting of a magnetic stripe card, chip card, EMV card, contactless card, NFC device, mobile payment device or any combination thereof (See Klawe ¶ [0103-0104] - describes the system accepting such payment devices as: magnetic stripe cards, EMV chip cards, NFC enabled devices, such as smart phones [mobile payment device] and [0127] - further describes payment objects as contactless payment devices, such as an NFC device or a chip card).
Regarding Claim 3 and 8, Klawe teaches:
A system/ method according to claim 1 and 6, wherein said point-of-sale terminal further comprises a processor for encrypting the captured payment device information and a controller for transmitting the encrypted payment device information (See Klawe ¶ [0073-0075] - describes the system running on instructions stored in memory and executed by a processor [0102-0104] - describes the payment processing system as controlled by a controller, which regulates network traffic, which includes at least the transmission of transaction and payment information between payment terminals, POS terminals and payment platform servers and [0110-0111] - describes the system using cryptographic units to encrypt the data in said transaction and payment information to facilitate a secure exchange of said data).
Regarding Claim 4 and 9, Klawe teaches:
A system/ method according to claim 1 and 6, wherein said point-of-sale terminal includes a terminal identifier associated with each POS terminal (See Klawe ¶ [0157] - describes the system using unique identifiers for components including payment object readers and merchant devices [POS terminals]).

Response to Remarks
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 112:
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1 and 6, the rejection under 35 U.S.C. § 102 is overruled.  The amendments made to the claims have removed the limitations that were previously found to be new matter.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 102:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1-4 and 6-9, the rejection under 35 U.S.C. § 102 is sustained.  The amendments made to the claims do not further limit the invention around the prior art referenced above.  
Applicant submits that with Klawe, there is no “monitoring” for the “transaction notification” by the terminal as independent claims 1 and 6 are currently limited.  However, the current citations of Klawe as shown in claims 1 and 6 do in fact describe this by showing a payment terminal is a trusted entity, via an attestation ticket, to a transaction processing server, wherein said trusted status lasts for a certain period of time and that said terminal scans a communication network for a notification from said server with a status of said transaction, thereby satisfying the claims as they are currently limited.  Consequently, the rejection of dependent claims 2-4 and 7-9 is sustained for the dependency of said claims on independent claims 1 and 6 and as anticipated by Klawe as shown above with respect to said dependent claims.  The applicant is reminded that the citation of Klawe needs to be considered as a whole, not just the sections cited by the examiner.

Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687